Wyly, J.
The plaintiff appeals from the judgment rejecting its ■demand against the defendants, who were sued as indorsers of a 2)romissory note.
The defense is the illegality ot tue contract ot indorsement, Decause At the time it was made at New Orleans, in 1862, all intercourse was prohibited between them and the plaintiff, the former being domiciled in Kentucky and the latter in Louisiana. The defendants also pleaded that the consideration for said indorsement was Confederate money.
Both defenses are established beyond doubt by the evidence in the .record.
Judgment affirmed.